DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.       
                                         Status of Application
Claims 1-6 and 9-23 are pending. Claim 5 has been previously withdrawn. Claims 7 and 8 have been cancelled.  Claim 1 and 23 are the independent claims. Claims 1 and 23 have been amended. This Allowance is in response to the “Amendments and Remarks” received on 3/18/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 3/18/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
Office Note: Claims 7-8 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the rejections of Claims 1-4 and 6-23 under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.

It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                                  Allowance
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Rejoinder of Restricted Claims
Claim 1 is directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5 directed to a dependent claim, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 23 has been amended as follows:
Claim 23 has been cancelled.
Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interviews with Gregory Adams on 4/5/2021.
Allowable Subject Matter
With respect to Claims 1-6, and 9-22: Claim 1 has been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.


Reasons for Allowance
The allowable subject matter found in the Claim 1 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “determining at least one tire characteristic influencing variable by the control unit in a manner dependent on the at least one analytical characteristic variable, wherein a mathematical mapping yields the dependency between the analytical characteristic variable and the tire characteristic influencing variable, wherein the mathematical mapping assigns at least one tire characteristic influencing variable to the at least one derived analytical characteristic variable and wherein the at least one tire characteristic influencing variable is stored in the control unit, the at least one tire characteristic influencing variable comprising a profile depth and a wheel load of the vehicle tire, the profile depth is a tread depth of the tire; wherein a determination of the profile depth and the wheel load as at least one tire characteristic influencing variable includes using a mapping matrix (M) and a shift factor (V) having constant elements (a, b, c, d, Ca, Cb) which map analytical characteristic variables (S 1, S2, B 1) linearly onto the profile depth and the wheel load, wherein the analytical characteristic variables are dependent on the profile depth and the wheel load; and wherein the mapping matrix and the shift factor define a linear first-order equation system, the solution of which, for the two derived analytical characteristic variables yields, a wheel load and the profile depth”. 
The closest prior art of reference is LeMense et al. (United States Patent Publication 2016/0288596). LeMense is also as tire load determinations system, 
Another prior art of reference is Tebano et al. (United States Patent Publication 2013/0261991). Tebano is also system and method for tire load determination, however Tebano does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claim 1 contains allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JESS WHITTINGTON/Examiner, Art Unit 3669